DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
	Claims 1, 2, and 7 have been amended; and claims 1-10 are currently pending. 

                                                  Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 2019/0189756 A1, hereinafter “Okumura”) in view of LING et al. (JP 2018-121020 A, hereinafter “LING”). 

In regards to claim 1, Okumura discloses (See, for example, Fig. 14) a semiconductor device comprising: 
a semiconductor layer in which a first conductivity-type (n-type) drift layer (2/3) is formed; 
a trench-type switching element (region 40, trench type 9) in which a gate electrode (12) is embedded in a first trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a trench-type current sense element (region 42, trench type 9) in which a gate electrode (12) is embedded in a second trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a third trench (9a) configured to be formed in the semiconductor layer at a boundary portion between an active region (region 40) where the switching element is formed and a current sense region (See, for example, Par [0073]) where the current sense element is formed, and reach the drift layer (2/3); 
a second conductivity-type (p-type) first protective layer (5b) formed below the first trench (region 40, trench 9) in the drift layer (2/3); 
a second conductivity-type (p-type) second protective layer (5b, in region 42) formed below the second trench (region 42, trench 9) in the drift layer (2/3); and 
a second conductivity-type (p-type) third protective layer (5d) formed below the third trench (region 42, trench 9a) in the drift layer (2/3); wherein the third protective layer (5d) has a divided portion divided in a first direction from the active region (40) to the current sense region (peripheral regions of 42).

Okumura fails to explicitly teach that a second conductivity type third protective layer formed directly below the third trench in the drift layer, such that a portion of the third protective layer overlaps the third trench. 

LING while disclosing an SIC semiconductor device teaches (See, for example, annotated Fig. 3 below) a second conductivity type third protective layer formed (15a/15) directly below the third trench (100) in the drift layer (2), such that a portion of the third protective layer (15a/15) overlaps the third trench (100). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Okumara by LING because the SiC semiconductor device would have improved pressure resistant and suppression of the rising of the electric field between the electric field relaxation layers. Also, the SiC semiconductor device is manufactured in low cost. 

In regards to claim 2, Okumura discloses (See, for example, Fig. 14) a semiconductor device comprising: 
a semiconductor layer in which a first conductivity-type (n-type) drift layer (2/3) is formed; 
a trench-type switching element (region 40, trench type 9) in which a gate electrode (12) is embedded in a first trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a trench-type current sense element (region 42, trench type 9) in which a gate electrode (12) is embedded in a second trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a third trench (9a) configured to be formed in the semiconductor layer at a boundary portion between an active region (region 40) where the switching element is formed and a current sense region (See, for example, Par [0073]) where the current sense element is formed, and reach the drift layer (2/3); 
a second conductivity-type (p-type) first protective layer (5b) formed below the first trench (region 40, trench 9) in the drift layer (2/3); 
a second conductivity-type (p-type) second protective layer (5b, in region 42) formed below the second trench (region 42, trench 9) in the drift layer (2/3); and 
a second conductivity-type (p-type) third protective layer (5d) formed below the third trench (region 42, trench 9a) in the drift layer (2/3); wherein the third protective layer (5d) has a divided portion divided in a first direction from the active region (40) to the current sense region (peripheral regions of 42).

Okumura fails to explicitly teach that a second conductivity type third protective layer formed directly below the third trench in the drift layer, and a width of the divided portion of the third protective layer is equal to or less than an interval of the first trenches and an interval of the second trenches.  

LING while disclosing an SIC semiconductor device teaches (See, for example, annotated Fig. 3 below) a second conductivity type third protective layer formed (15a/15) directly below the third trench (100) in the drift layer (2), such that a portion of the third protective layer (15a/15) overlaps the third trench (100). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Okumara by LING because the SiC semiconductor device would have improved pressure resistant and suppression of the rising of the electric field between the electric field relaxation layers. Also, the SiC semiconductor device is manufactured in low cost. 

Okumura as modified above is silent about the relative dimensional intervals between the width of the divided portion of the third protective layer and the an interval of the first and second trenches. 
Notwithstanding, it would have been an obvious matter of design choice bounded by well- known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another relative dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 3, Okumura discloses (See, for example, Fig. 14) a plurality of the divided portion of the third protective layer (5d) are provided along the first direction.

In regards to claim 4, Okumura discloses (See, for example, Fig. 14) in the third trench (9a), the semiconductor layer having a mesa shape is formed on the divided portion of the third protective layer (5d).

In regards to claim 5, Okumura discloses (See, for example, Fig 14 annotated and included below) a plurality of the divided portions of the third protective layer (5d) and a plurality of the semiconductor layers having the mesa shape (the mesas formed surrounding the trench 9a) are provided along the first direction.


    PNG
    media_image1.png
    746
    1085
    media_image1.png
    Greyscale

In regards to claim 6, Okumura discloses (See, for example, Fig. 14 annotated and included above) the divided portions of the third protective layer (5d) and the semiconductor layers having the mesa shape (the mesa structures surrounding trench 9a) are provided at equal intervals (the third protective layer is coplanar with the mesa structures) along the first direction.

In regards to claim 7, Okumura discloses (See, for example, Fig. 14) a semiconductor device comprising: 
a semiconductor layer in which a first conductivity-type (n-type) drift layer (2/3) is formed; 
a trench-type switching element (region 40, trench type 9) in which a gate electrode (12) is embedded in a first trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a trench-type current sense element (region 42, trench type 9) in which a gate electrode (12) is embedded in a second trench (9) formed in the semiconductor layer to reach the drift layer (2/3); 
a third trench (9a) configured to be formed in the semiconductor layer at a boundary portion between an active region (region 40) where the switching element is formed and a current sense region (See, for example, Par [0073]) where the current sense element is formed, and reach the drift layer (2/3); 
a second conductivity-type (p-type) first protective layer (5b) formed below the first trench (region 40, trench 9) in the drift layer (2/3); 
a second conductivity-type (p-type) second protective layer (5b, in region 42) formed below the second trench (region 42, trench 9) in the drift layer (2/3); and 
a second conductivity-type (p-type) third protective layer (5d) formed below the third trench (region 42, trench 9a) in the drift layer (2/3); wherein the third protective layer (5d) has a divided portion divided in a first direction from the active region (40) to the current sense region (peripheral regions of 42); and 
in the third trench (9a, See, annotated Fig. 14 below), a plurality of the semiconductor layers having the mesa shape (the mesa structures surrounding the trench 9a) are formed side by side in a second direction perpendicular to the first direction

Okumura fails to explicitly teach that a second conductivity type third protective layer formed directly below the third trench in the drift layer.  

LING while disclosing an SIC semiconductor device teaches (See, for example, annotated Fig. 3 below) a second conductivity type third protective layer formed (15a/15) directly below the third trench (100) in the drift layer (2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Okumara by LING because the SiC semiconductor device would have improved pressure resistant and suppression of the rising of the electric field between the electric field relaxation layers. Also, the SiC semiconductor device is manufactured in low cost. 

In regards to claims 8 and 9, Okumura as modified above discloses all limitations of claim 7 except that a length of the semiconductor layer having the mesa shape in the first direction is longer than a length in the second direction; and the semiconductor layers having the mesa shape are provided in the second direction at the same interval as an interval of cells of the switching element.

Notwithstanding, it would have been an obvious matter of design choice bounded by well- known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular relative dimensions because applicant has not disclosed that the relative dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another relative dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 10, Okumura discloses (See, for example, Fig. 14 annotated and included above) a fourth trench (one of the trench 9 formed in the peripheral region 42) configured to be formed in the semiconductor layer in an outer peripheral region (42) provided around the active region (40) and the current sense region (See, for example, Par [0073]), and reach the drift layer (2/3); and a second conductivity-type (p-type) fourth protective layer (one of the 5b structures in the peripheral region 42) formed below the fourth trench (one of the trench 9 formed in the peripheral region 42) in the drift layer (2/3).

                                               Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, about applicant’s comment of teaching away (See, Applicant’s Remarks filed on 06/10/22, page 7) of Okumura in Par[0075] from the features described in the amended claim 1. However, examiner disagrees with the characterization of the what is stated in Par [0075] of Okumura. Okumura is simply stating the fact which is depicted in the drawings of the invention.   Okumura in Par [0075] does not criticize, discredit, or otherwise discourage the overlapping of the third protective layer with the third trench. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893